Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Objections
Claim 126 is objected to because of the following informalities:  “comprises” should be replaced with –uses--, or something similar. 
Claim 127 is objected to because of the following informalities: “comprises” should be replaced with –uses--, or something similar.
  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 114-133 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 7 of US Application No. 15/952,966 (hereinafter “the reference application”) in view of US 6,372,185 (hereinafter "Shumate”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the reference application encompasses all the limitations of the present claims except for a reader assembly configured to receive the cartridge, and except for a pipette tip.
However, regarding a pipette, claim 7 (which depends from claim 1) of the reference application recites an assay unit comprising a reaction site having thereon an immobilized binding reagent (claim 1 of the reference application), a fluid transfer device coupled to the assay unit to drawn sample and reagents into the assay unit, and claim 7, which depends from claim 1, recites wherein the fluid transfer 
Regarding a reader assembly configured to receive the cartridge, Shumate discloses a sample distribution to dispense samples into wells. Column 10, line 66 to column 11, line 4. The multiwell plates are securely disposed on an orthogonal positioner or table (248) that moves the wells of the multiwell plate, and the liquid handler will have an array of aspiration and/or dispensation pipettes. Column 11, lines 8-13. An orthogonal positioner or table can match an array of pipettes with an array of wells in X, Y using a mechanical means to move the wells into position or the liquid handler (e.g., dispensing heads) into position. Column 11, lines 25-30. See also figure 4.
The apparatus in figure 4 is equivalent to a reader assembly configured to receive a cartridge comprising a sample well and a plurality of reagent wells arranged in a linear array, the reader assembly comprising the fluid transfer device. The Shumate multiwell plate is equivalent to Applicant’s cartridge, since independent claims 114 and 128 recites that the cartridge comprises a sample well and reagent wells, which thus encompasses multiwells of a plate.
It would have been obvious to one skilled in the art to provide the fluid transfer device of claim 1 of the reference as an apparatus as suggested by Shumate that is “configured to receive the cartridge” comprising a sample well and a plurality of reagent wells since Shumate shows that this allows for the apparatus to move the well plate or the dispensing heads, both of which will result in aspiration and/or dispensation of materials in the wells, as desired.
As to the present claim 115, claim 1 of the reference recites “a detection assembly configured to detect an intensity of the signal indicative of the presence of the analyte”. Thus the detection assembly is equivalent to an optical detector. As to a light source, it would have been obvious to one skilled in the 
As to the present claim 116, detection of a fluorescent signal is known in the art, see for example Shumate at column 2, lines 5-20, and thus providing the detector of the reference for detecting fluorescence signal would have been obvious to one skilled in the art.
As to the present claim 117, buffers are known in the art (see for Shumate column 8, line 59, disclosing a buffer for a wash), and thus it would have been obvious to one skilled in the art to provide a buffer as desired for a particular chemical reaction.
As to the present claim 118, since the claim does not recite a particular chemical, the reagent in claim 1 of the reference is considered to be a conjugate.
As to the present claims 119 and 120-130, fluorescence-based assay (such as fluorescence-based DNA hybridization, see Shumate col. 2, lines13-20, are known in the art, and its use would have been obvious to one skilled in the art. The fluorescent labeled conjugate is equivalent to a luminogenic substrate or a reaction product. 
As to the present claim 120, the fluid transfer device, as modified by Shumate, is capable of sequentially moving the pipette tip into the sample well and into the plurality of reagent units (see for example Shumate in column 11, lines 25-28. 
As to the present claims 121 and 132, disposal of pipette tips is predictable to one skilled in the art (see for example, Shumate disclosing disposable pipette tips, col 18, line 29), and providing a container to collect used pipette tips would have required ordinary skills in the art to serve a known use.
As to the present claim 122, see Shumate in column 7, lines 11-13, disclosing a touch screen display to control the processing of the multiwell plates. It would have been obvious to one skilled in the art to incorporate this feature of the apparatus in the combination discussed above, for the purpose disclosed by Shumate, i.e., to control the processing of the multiwell plates.

As to the present claims 125 and 131, claim 1 of the reference discloses moving the assay unit (i.e., pipette, see above discussion) to locations of the reagent units. Thus the assay unit is moved from one area [considered the pipette tip storage area] and retrieved from there. [Likewise, Shumate discloses moving the pipette tip (col. 4, lines 16-22) to the wells. 
As to the present claim 126, see claim 7 of the reference.
As to the present claim 127, Shumate discloses aspiration (column 11, lines 25-30).
As to the present claims 128 and 133, see discussion of claim 114 above, which is also applicable here. Claim 128 recites a method, as opposed to a system. However, the steps of the present claim 128 would have been obvious to one skilled in the art given the intended use recited in claim 1 of the reference.

Response to Arguments
Upon reconsideration, the obviousness double patenting rejections over patents 9,581,588, US 8,088,593, applications 15/069,843, 14/963,030, 15/952,958, 11/848,084 have been withdrawn since these references do not recite or suggest a pipette.
The obviousness double patenting rejection over US 14/848,032 has been withdrawn since US 14/848,032, while reciting that the fluid transfer device comprises a pipette head comprising a nozzle, and that the nozzle is configured to engage a pipette tip (claims 96 and 97), does not recite or suggest that the to engage the pipette tip and move the pipette tip into the sample or reagent wells. 
Moreover, upon reconsideration of the previously recited reference Chatelain, it is found that Chatelain does not teach or suggest a pipette tip, nor a reader assembly comprising a fluid transfer device configured to engage the pipette tip and move the pipette tip. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,976,896 (“Kumar”). It is noted that Kumar does not teach or suggest a pipette tip. 
Kumar teaches capillary tubes used individually or in combination for an immunoassay. One end of the capillary tube can be introduced into a sample. The capillary tubes are coated with binding members to permit a plurality of immunoassay on one sample or multiple samples to screen for one or multiple analytes. The capillary tubes can be held in a cartridge that permits sequential or simultaneous use and/or that permits interaction with other devices and/or apparatus to effectuate an immunoassay (col. 17, lines 62 to col. 18, line 10.)
The capillary tubes can be used with a sample tray designed to contain a reagent and means to mix the fluid within the wells [of the sample tray.] Column 18, lines 41-46.
The method and an apparatus can be automated. The apparatus has the ability to manipulate one or more capillary tubes and a sample tray, to control the flow of and house fluids, to carry out a substantial portion of the steps of a plurality of immunoassays for efficiency, including the step of detecting and analyzing the signal. Column 19,lines 6-19. 
Sample is added to one or more wells in the sample tray. Column 19, lines 35-36.
apparatus positions the sample tray under the cartridge located thereon and draws the mixture into one or more capillary tubes, e.g., via suction. The apparatus positions the cartridge proximate a fluorometer. Column 19, lines 42-56.
In figure 12 there is shown an apparatus 200 that comprises prep station 201, capillary tubes 2, and detection station 203. Column 29, lines 55-67.
The capillary tubes are spaced apart along the outside of the longitudinal side of a cylinder or by a disc or plurality of discs, containing openings to hold a plurality of spaced apart capillary tubes in a circular manner. The cylinder can rotate to present a particular tube to a sample source or to a fluid source for washing, adding reagent, or other desired fluid to each tube. The cylinder can also rotate to present a capillary tube to a signal generation and detection means. Column 35, line 66-column 36, line 16.
The Kumar capillary is equivalent to Applicant’s assay unit, and the cylinder or capillary itself) is equivalent to Applicant’s assay assembly. The wells of the sample tray are equivalent to Applicant’s sample unit and reagent units. Apparatus such as at 200 is equivalent to Applicant’s reader.
 However, Kumar does not teach that the reagent units are isolated from one another, and there was no reference found in the prior art that teaches or suggests a cartridge with reagents isolated from one another, in combination with the other limitations of the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANN Y LAM/               Primary Examiner, Art Unit 1641